REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a feeder unit comprising an elongate trough having a base and a sidewall, a hopper mounted over a trough; a feed dispensing control system at a bottom of the hopper; four upstanding side walls connected side edge to side edge to form a container for the feed material; an open upper guide mouth; wherein the hopper is elongate with two long top edges and two short top edges; the hopper including two opposed inclined walls each extending along a respective one of the two long top edges and extending upwardly and inwardly of the side wall of the hopper to a position at the open upper guide mouth; and wherein an area between each of the two short top edges and the open upper guide mouth is open or openable to define an opening therein as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EBONY E EVANS/Primary Examiner, Art Unit 3647